677 F.3d 1042 (2012)
COMPUCREDIT HOLDINGS CORPORATION, Plaintiff-Appellant,
v.
AKANTHOS CAPITAL MANAGEMENT, LLC, Aria Opportunity Fund Ltd., AQR Absolute Return Master Account, L.P., CC Arbitrage, Ltd., CNH CA Master Account, L.P., et al., Defendants-Appellees.
No. 11-13254.
United States Court of Appeals, Eleventh Circuit.
April 16, 2012.
Emmet J. Bondurant, Jason James Carter, Michael A. Caplan, Frank M. Lowrey, IV, Bondurant, Mixon & Elmore, LLP, Lisa L. Heller, Robins, Kaplan, Miller & Ciresi, LLP, Atlanta, GA, E. Casey Beckett, Christopher W. Madel, Randall Tietjen, K. Craig Wildfang, Robins, Kaplan, Miller & Ciresi, LLP, Minneapolis, MN, for Plaintiff-Appellant.
Karen B. Bragman, Kevin B. Getzendanner, Heather Smith Michael, Arnall, Golden & Gregory, LLP, Atlanta, GA, Harry N. Niska, Kelly K. Pierce, Jeff I. Ross, Ross & Orenstein, LLC, Minneapolis, MN, for Defendants-Appellees.
*1043 Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR, MARTIN and JORDAN, Circuit Judges.
Prior report: 661 F.3d 1312.
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.